United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  January 24, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50221
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                           DANIEL WILD,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                        (3:05-CR-1077-ALL)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Daniel Wild appeals his guilty-plea conviction for importation

of marijuana, in violation of 21 U.S.C. §§ 952(a), 960(a)(1).

     For the first time on appeal, Wild contends his plea agreement

is unenforceable because the district court:    failed to accept it;

and failed to conform to FED. R. CRIM. P. 11(c)(4) (“If the court

accepts the plea agreement, it must inform the defendant that to

the extent the plea agreement is of the type specified in Rule




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
11(c)(1)(A) ..., the agreed disposition will be included in the

judgment.”)

      If a defendant fails to object to Rule 11 error in district

court, our review is only for plain error.           United States v. Vonn,

535 U.S. 55, 58-59 (2002).        Under such review, Wild must show a

clear or obvious error that affected his substantial rights. E.g.,

United States v. Castillo, 386 F.3d 632, 636 (5th Cir.), cert.

denied, 543 U.S. 1029 (2004).          Even then, we retain discretion to

correct the error; ordinarily, we will not do so unless it “affects

the   fairness,     integrity,    or    public   reputation       of   judicial

proceedings”.       Id. (citation omitted).      “[A] defendant who seeks

reversal of his conviction after a guilty plea, on the ground that

the district court committed plain error under Rule 11, must show

a reasonable probability that, but for the error, he would not have

entered the plea.”       United States v. Dominguez Benitez, 542 U.S.

74, 83 (2004).

      The    rearraignment   transcript      shows     the     district   court

discussed,    and    implicitly    accepted,     the    plea    agreement    in

conjunction with accepting the guilty plea.              The court did not

specifically reject the plea agreement, pursuant to FED. R. CRIM. P.

11(c)(5). Wild received the benefits of the plea agreement and has

not shown he would not have pleaded guilty but for the claimed

error. Accordingly, Wild fails to show plain error.              See Vonn, 535




                                        2
U.S. at 58-59; United States v. Morales-Sosa, 191 F.3d 586, 587-88

(5th Cir. 1999).

     Wild further asserts, also for the first time on appeal, the

district court’s claimed failure to accept the plea agreement

renders   its   waiver   provision   unenforceable.   As   noted,   the

agreement was implicitly accepted.         In any event, the waiver

provision was limited to the right to appeal Wild’s sentence, which

is not at issue.

     In addition, Wild contends the district court erred by denying

his motion to withdraw his guilty plea, claiming he did not fully

discuss all potential issues with his counsel. “A district court’s

denial of a motion to withdraw a guilty plea is reviewed for abuse

of discretion.”    United States v. Powell, 354 F.3d 362, 370 (5th

Cir. 2003).

     Wild has not demonstrated the court abused its discretion in

weighing the relevant factors cited in United States v. Carr, 740

F.3d 339, 343-44 (5th Cir. 1984).        The rearraignment transcript

shows that, although Wild was given every opportunity to delay his

guilty plea, he desired to proceed.      Further, the record reflects

Wild’s satisfaction with his counsel and his admissions to the

offense of conviction.     Wild did not carry his burden of showing a

fair and just reason for withdrawing his plea.        See Powell, 354

F.3d at 370.




                                     3
      Finally, Wild maintains the district court erred by failing

to hold an evidentiary hearing on his plea-withdrawal motion.

Because Wild did not request such a hearing, our review is only for

plain error.   See, e.g., Castillo, 386 F.3d at 636.           Wild fails to

establish   such   error,   as   he       presents   no   specific   evidence

establishing either his innocence or his plea’s involuntariness.

See Powell, 354 F.3d at 370-71.

                                                                 AFFIRMED




                                      4